Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered July 23, 2002, convicting him of assault in the second degree and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s failure to present evidence that one witness identified the assailant as having a scar on his face does not render the grand jury proceeding defective (see People v Mitch*595ell, 82 NY2d 509 [1993]; People v Morris, 204 AD2d 973 [1994]; People v Perry, 187 AD2d 678 [1992]).
The defendant’s remaining contentions are without merit. Schmidt, J.P., Krausman, Rivera and Fisher, JJ., concur.